                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 MONITRONICS INTERNATIONAL,                        §
 INC.,                                             §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §        CIVIL ACTION NO. 3:18-CV-2052-B
                                                   §
 EVEREST INDEMNITY INSURANCE                       §
 CO. and NAVIGATORS SPECIALTY                      §
 INSURANCE CO.,                                    §
                                                   §
      Defendants.                                  §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Navigators Specialty Insurance Company’s Motion to Dismiss

(Doc. 31). In light of the parties’ arguments and Plaintiff Monitronics International Inc.’s Motion

for Leave to File Sur-reply (Doc. 52), the Court DENIES Navigators’ Motion to Dismiss and

DENIES as MOOT Monitronics’ Motion for Leave.

                                                       I.

                                         BACKGROUND

         This is a declaratory-judgment and breach-of-contract dispute over insurance coverage. Doc.

1, Compl., ¶¶ 7.1–7.19. Plaintiff Monitronics had contracted with Defendant Navigators Specialty

Insurance Company for excess insurance coverage. Id. ¶¶ 6.22–6.30. Monitronics also contracted

with other insurers for additional coverage, both primary and excess. E.g., id. ¶ 1.1. As part of this

suit, Monitronics seeks coverage under Navigators’ excess insurance policy. Id. ¶ 6.22. Navigators

disputes its liability to indemnify Monitronics.

         On November 13, 2018, Navigators filed a Motion to Dismiss (Doc. 31) Monitronics’

                                                   -1-
declaratory-judgment and breach-of-contract claims—in other words, to dismiss the entire action

against it. Navigators then filed its own action in West Virginia state court. Doc. 38, Pl.’s Resp., ¶

3. Monitronics responded to the Motion to Dismiss on December 3, 2018 (Doc. 38); Navigators

replied on December 21, 2018 (Doc. 47). Monitronics has since moved to file a sur-reply. Doc. 52.

The Court now considers both the Motion to Dismiss and Motion for Leave to File a Sur-reply.

                                                   II.

                                              ANALYSIS

        In its Motion to Dismiss, Navigators articulated three grounds for dismissal: (1) abstention

in favor of state-court action; (2) forum non conveniens; and (3) failure to join necessary parties.

Doc. 31, Mot. to Dismiss, 1. The first two grounds for dismissal are based in federalism concerns.

However, as Monitronics informed this Court on January 31, 2019, there is no longer a competing

state action. Doc. 52, Mot. for Sur-reply, 1. Therefore, this action no longer interferes with the

relationship between state and federal governments, and the Court dismisses Navigators’ first two

arguments as moot.

        As for the third ground for dismissal, Navigators argues that the Court must grant the Motion

to Dismiss because certain primary insurers—allegedly First Mercury and “Dealers Insurers”—are

necessary parties under Rule 19, yet not joined to this action. Under Rule 19, a person must be

joined as a party when (1) the person’s absence will prevent the court from “accord[ing] complete

relief among existing parties,” or (2) the person has an interest in the subject of the case, and

disposing of it in the person’s absence will either “impair or impede the person’s ability to protect the

interest,” or create a risk of multiple or inconsistent obligations for an existing party because of the

interest. Fed. R. Civ. P. 19(a)(1). If joining the required party is not feasible, a court “must determine


                                                  -2-
whether, in equity and good conscience, the action should proceed among the existing parties or

should be dismissed.” Id. 19(b).

        It is undisputed that First Mercury is a primary insurer that has already settled with

Monitronics. Doc. 38, Pl.’s Resp., ¶ 6. It is also undisputed that Navigators’ “Policy is in excess over

certain First Mercury polices and unnamed other policies[.]” Doc. 39, Pl.’s Resp. Br., 18. But to the

extent that coverage provided by First Mercury must be determined before Navigators’ policy is

triggered, the Court may decide that issue as a matter of law. And because Monitronics has settled

with First Mercury, there is no risk of a “parallel state court suit between the plaintiff[] and the

absent insurers.” See City of Littleton, Colo. v. Comm. Union Assur. Cos., 133 F.R.D. 159, 163 (D.

Colo. 1990). Navigators’ argument to the contrary does not address why a primary insurer that has

already settled with the insured must be present in a suit between an excess insurer and the insured.

        It is not alleged that Monitronics has settled with the Dealers Insurers, however. As to the

necessity of the Dealers Insurers, even if these parties were required under Rule 19, Navigators has

not offered the citizenship of these parties, despite admitting that Navigators itself has brought suit

against these entities in West Virginia. As another court in this district has noted, a Rule 12(b)(7)

analysis requires an inquiry into subject matter jurisdiction when an absent party is necessary:

        to grant a motion to dismiss for failure to join a party, the court must find: (1) that
        the absent party is necessary to the suit; (2) that the absent party cannot be added
        to the suit because to do so would divest the court of its jurisdiction; and (3) that
        upon consideration of the factors enumerated in Rule 19(b), the court should not
        proceed to adjudicate the suit without the absent party.

Power Equities, Inc. v. Atlax Telecom Services-USA, Inc., 2007 WL 43843, at *4 (N.D. Tex. Jan. 5,

2007). Navigators has failed to clarify who exactly should be joined—while it states that it has

brought suit in West Virginia against this group of unknown primary insurers (“Dealer Insurers”),


                                                 -3-
Navigators only obliquely provides the names of certain such insurers, not their citizenship. Doc. 39,

Mot. to Dismiss Br., 9; Doc. 47, Navigators’ Reply, 8 & 8 n.15 (listing certain insurers that

Monitronics proposed to add in prior litigation without specifying if these are all of the Dealer

Insurers contemplated in the West Virginia action). “Therefore, this court [is] unable to determine

whether joinder would destroy subject-matter jurisdiction and whether these parties are

indispensable under Rule 19(b).” Turner v. Pavlicek, 2011 WL 4458757, at *8 (S.D. Tex. Sept. 22,

2011) (denying a motion to dismiss under Rule 12(b)(7) because the potentially required parties’

citizenship was not in the record).

        In the main cases relied upon by Navigators, there was at least one insurer not named who

destroyed diversity, thus those courts were not confronted with this Rule 19(b) quandary. See Witco

Corp. v. Travelers Indem. Co., 1994 WL 706076, at *7, 9 (D.N.J. Apr. 7, 1994), aff’d, 82 F.3d 408

(3d Cir. 1996) (dismissing action because diversity would be destroyed by a potential insurer whose

citizenship was affirmatively alleged); Littleton, 133 F.R.D. at 163 (same); Shell Oil Co. v. Aetna Cas.

and Sur. Co., 158 F.R.D. 395, 398 & 398 n.1(N.D. Ill. 1994) (same); Ins. Co. of State of Penn. v. LNC

Cmtys. II, LLC, 2011 WL 5548955, at *10 (D. Colo. Aug. 23, 2011) report and recommendation

adopted, 2011 WL 5553808 (D. Colo. Nov. 15, 2011) (same). Navigators’ single citation to a case

about unknown individuals to be joined under Rule 19 is only persuasive authority—instead, the

Court follows the rule cited therein from this district that a court “may not presume that John Doe

defendants are diverse with respect to the plaintiff.” See Doc. 47, Navigators’ Reply, 9 n.16 (citing

United Fin. Cas. Co. v. Lapp, 2012 WL 7800838, at *5 (D. Colo. Oct. 12, 2012), report and

recommendation adopted, 2013 WL 1191392 (D. Colo. Mar. 21, 2013) (citing Stephens v. Halliburton

Co., 2003 WL 22077752, at *5 (N.D. Tex. Sept. 5, 2003))). Thus, on the information so far


                                                 -4-
provided, the Court declines to grant the motion to dismiss under Rule 12(b)(7).

                                                III.

                                         CONCLUSION

       For these reasons, Navigators’ Motion to Dismiss (Doc. 31) is DENIED as MOOT with

respect to the first grounds of abstention and forum non conveniens, and DENIED with respect to

the third ground of failure to join necessary parties. Monitronics’ Motion for a Sur-reply (Doc. 52)

is thus DENIED as MOOT; however, any party that so wishes may file a 12(b)(3) motion to transfer

venue under the applicable statute within 21 days of this order.



       SO ORDERED.

       SIGNED: February 8, 2019.

                                              ______________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               -5-
